Fellows, C. J.
(dissenting). I am in accord with the opinion prepared by Mr. Justice Moore in the case of Michigan Air Line Railway v. Michigan Public Utilities Commission, post, 320, involving the crossing at Pontiac, in which case the same questions are involved as are here involved; I am,, therefore, compelled to dissent from the opinion prepared by Mr. Justice Wiest in the instant case. Notwithstanding some of the language used in Toledo, etc., R. Co. v. Detroit, etc., R. Co., 62 Mich. 564 (4 Am. St. Rep. 875), I think Detroit, etc., Ry. v. Commissioner of Railroads, 127 Mich. 219 (62 L. R. A. 149), affirmed by the United States Supreme Court in Detroit, etc., Ry. v. Osborn, 189 U. S. 383 (23 Sup. Ct. 540), settles the constitutional questions raised in these cases, settles the extent of the police power of the State and clearly recognizes the right of the State in *317the exercise of that power to make the order complained of. Mr. Justice Moore, who wrote for the majority of the court in that case, there reviewed the authorities and, in my judgment, there laid down the rules of law which must govern this case. During the course of the opinion, it was said:
“When the joint use of a crossing is obtained, is the position tenable that, because one road is older than another, the junior road must not only compensate the senior road for its present damage before it can cross, but for all time it must bear any additional future cost which may be made necessary by the erection and maintenance of appliances for the safety of the public, resulting from the increased use of the crossing? We think it logically follows from what has already been said that this question must be answered in the negative.
“It is said:
“ ‘It cannot be pretended that without the existence of tbe Steam-railroad crossing tbe railroad commissioner would have any jurisdiction, or that there would be any danger arising from the operation of the street railway which would call for an interference of the railroad commissioner. His jurisdiction only attaches because of the danger arising from the construction and operation of the steam railroad crossing the highway at the point in question.’
“It is a complete reply to this suggestion to say that, if there was no highway at this point traveled by a line of electric-railway cars and by the public, there would be no occasion for the interference of the railroad commissioner. It is because both of these conditions exist that human life is endangered at this crossing, and, under the exercise of the police power in the interest of public safety, the State is authorized to interfere through its agent, the railroad commissioner. * * *
“New dangers upon the public streets require new safeguards in the interest of the safety of the public. It is a matter of common knowledge that, where electric cars run at frequent intervals across a railroad over which trains are frequently run, it is a place of unusual danger, not only to the passengers in *318the steam cars, but also to the passengers in the electric cars. This danger is occasioned, not by the steam road alone, nor by the electric road alone, but by both of them. We have no doubt that, under such circumstances, the State, in the exercise of its police-power, can take such steps as'will minimize the danger, and can impose the expense of doing so upon the corporations causing the danger.”
I think it should not be overlooked that the act creating the Michigan Railroad Commission (Act No. 300, Pub. Acts 1909 [2 Comp. Laws 1915, § 8109 et seq.]), to whose power the present commission succeeded, evidenced a legislative intent to clothe the commission with broad powers. Section 44 (§ 8152) of the act provides:
“The police powers of the State over railroads, street railways, interurban railways and suburban street railways, whether operated by steam, electricity or other motive power, organized or doing business in this State, shall be and the same are hereby vested in the railroad commission, and it is hereby made the duty of said railroad commission to exercise the same in accordance with the requirements of the law.”
To my mind section 36 of the act (§ 8144) quoted by my Brother Moore in the Pontiae Case unquestionably gives to the commission the power to make the order in question. The order made was in the interest of the public safety. This crossing was put in over 25 years ago. It was so out of repair that trains could only pass across it at the rate of 6 miles an hour. The welfare of the public required its repair. In my judgment it was within the power of the commission to order the work done and apportion the costs between the two companies now using this dangerous agency in the transportation of their passengers. I agree with the following language of the trial judge:
*319“As the matter now stands the issue is not one between these two roads, but between the public and the appellant company. So viewed, I think it must be said that the defendant commission has the requisite authority to require the making of the necessary repairs and the charging of a portion of the cost thereof against the Pere Marquette Railway Company. The State, in the exercise of its police power, is entitled to deal with the situation that is found to exist. Repairs are admittedly necessary for the protection of traffic on both roads; and as between itself and the public appellant cannot avoid the obligation of seeing to it that its track structure is in proper and safe condition, and that its crossings are protected with sufficient safeguards.”
It would seem from the record and the concessions of counsel in their briefs that the order should be modified. It appears that the Detroit United Railway by reason of its greater facilities to do the work, and the fact that it purchases crossing frogs in large quantities, would be able to do the work much more cheaply and expeditiously than could the Pere Marquette. I think the Detroit United Railway should do the work and the Pere Marquette should pay to the Detroit United Railway one-half the cost within 30 days from the completion of the work, the work to be commenced at once and to proceed with all reasonable speed. I think no costs should be allowed either party.
Moore, J., concurred with Fellows, C. J.
The late Justice Stone took no part in this decision.